DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/1/2020, 6/9/2021, 7/6/2021, and 3/15/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-23, 25-28, and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claim 1 recites:
A method for agitating a liquid in a container, comprising:
positioning the container on a magnetic field creator;
positioning a submersible device in the liquid, wherein the submersible device
comprises a first measurement element and a wireless transmitter, wherein the wireless
transmitter is in communication with a wireless receiver, and wherein the submersible device comprises a first magnet;
measuring a liquid parameter with the first measurement element;
communicating the liquid parameter from the first measurement element to the wireless receiver device;
creating and altering a magnetic field by the magnetic field creator, wherein the
creating and altering of the magnetic field comprises exerting a magnetic force on the first magnet; and 
agitating the liquid, wherein the agitating of the liquid comprises moving the submersible device in the liquid with the magnetic force on the first magnet.

Step 1:
The claim recites a method. Thus, the claim is directed to a process, which is a statutory category of invention.

Step 2A Prong one:
The limitations of measuring a liquid parameter with the first measurement element; communicating the liquid parameter from the first measurement element to the wireless receiver device; creating and altering a magnetic field by the magnetic field creator, wherein the creating and altering of the magnetic field comprises exerting a magnetic force on the first magnet; and agitating the liquid, wherein the agitating of the liquid comprises moving the submersible device in the liquid with the magnetic force on the first magnet, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “measuring”, “communicating”, “creating and altering”, and “agitating” in the context of the claim encompasses the user mentally or physically performing the tasks.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites the additional limitations of positioning the container on a magnetic field creator and positioning a submersible device in the liquid. These additional elements represent mere placement of the container and submersible device. These elements are thus insignificant extra-solution activities. Even when viewed in combination, these additional limitations and additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception.

Step 2B:
The claim as a whole does not amount to significantly more than the recited exception. The additional limitations and additional elements do not amount to significantly more. Even when considered in combination, these additional limitations and elements represent mere instructions to apply to an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not eligible.

Similarly independent claims 14 and 27 present limitations and elements that amount to an abstract idea without significantly more. The claims are also not eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, 11, 12, 18, 19, and 21 of U.S. Patent No. 10,852,262. Please see chart below for comparison between the instant application and the US Patent.

Instant Patent Application
US Patent No. 10,852,262
1. A method for agitating a liquid in a container, comprising:
1. A method for heating and agitating a liquid in a container, comprising:
positioning the container on a magnetic field creator;
positioning the container on a heating device, wherein the heating device comprises a heating element and a 
wireless receiver;
positioning a submersible device in the liquid, wherein the submersible device
comprises a first measurement element and a wireless transmitter, wherein the wireless transmitter is in communication with a wireless receiver, and wherein the submersible device comprises a first magnet;
positioning a submersible device in the liquid, wherein the submersible device comprises a first temperature
measurement element and a wireless transmitter, and wherein the wireless transmitter is in communication with the wireless receiver, and wherein the wireless receiver is between the heating element and the submersible device;
measuring a liquid parameter with the first measurement element;
measuring a liquid temperature of the liquid with the first temperature measurement element;
communicating the liquid parameter from the first measurement element to the wireless receiver device;
communicating the liquid temperature from the first temperature measurement element to a heating element controller;
creating and altering a magnetic field by the magnetic field creator, wherein the
creating and altering of the magnetic field comprises exerting a magnetic force on the first magnet; and
heating the liquid, wherein heating the liquid comprises activating the heating element by the heating element controller based on the liquid temperature communicated to the heating element controller; and
agitating the liquid, wherein the agitating of the liquid comprises moving the submersible device in the liquid with the magnetic force on the first magnet.
agitating the liquid, wherein the submersible device comprises a first magnet, and wherein the heating device
comprises a magnetic field creator, and wherein the magnetic field creator creates and alters a magnetic field exerting a magnetic force on the first magnet, and
wherein the agitating the liquid comprises moving the submersible device in the liquid with the magnetic force on the first magnet.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent teach measuring a parameter of a liquid using a submersible measuring element and agitating the liquid by moving a submersible device with a magnetic force from a magnet. Though the US Patent further claims a heating element and heating element controller to adjust the temperature of the liquid; the instant application is not patentably distinct from the US Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115